                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )       Case No.: 4:19-CR-00627 SNLJ-SPM
                                              )
                                              )
THOMAS LAMAR PERRY,                           )
                                              )
                Defendants.                   )


   DEFENDANT’S MOTION TO PERMIT CROSS-EXAMINATION INTO VICTIM’S
               PRIOR ALLEGED COMMERCIAL SEX ACTS

       COMES NOW, Defendant Thomas Perry, by and through his counsel Susan McGraugh,

pursuant to Rule 412 of the Federal Rules of Evidence (“FRE”) and hereby moves this Court to

permit defense counsel leeway in the cross-examination of Victim K.W. (“K.W.”) about the

circumstances surrounding the alleged solicitation of K.W. to Metro PCS employees

(“employees”) as well as additional instances of participation in commercial sex acts as the

information is highly relevant and extremely probative to rebut the Government’s charge of sex

trafficking of a minor and conspiracy to commit sex trafficking of a minor pursuant to 18 U.S.C.

§ 1591(a)(1), (b)(2) and (c). As grounds therefore Movant states as follows:

       1.      Co-Defendants Terrell Harrold and Thomas Perry have been charged with

       violating 18 U.S.C. § 1591(a)(1) which states that “whoever knowingly…recruits,

       entices, harbors, transports, provides, obtains, advertises, maintains, patronizes, or solicits




                                                  1
by any means a person…to cause the person to engage in a commercial sex act…shall be

punished.” 18 U.S.C. § 1591(a)(1) (emphasis added).


2.         FRE Rule 412(b) provides that evidence of a victim’s alleged sexual behavior or

sexual predisposition is not admissible in criminal cases unless subject to the exclusions

found in Fed. R. Evid. 412. One exception to the general bar occurs when exclusion of

the proffered evidence would violate the defendant’s constitutional rights, FRE 412(b)(1)

(C). Id.


3.         In the Advisory Committee Notes related to Rule 412(b)(1)(C), the committee

states that “[t]he United States Supreme Court has recognized that in various

circumstances a defendant may have a right to introduce evidence otherwise precluded by

an evidence rule under the Confrontation Clause.” Fed. R. Evid. 412.


4.         “The Constitution guarantees every criminal defendant a fair trial.” United States

v. Bordeaux, 400 F.3d 548, 558 (8th Cir. 2005). “A constituent element of this guarantee is

a defendant's right, grounded in the Fifth and Sixth amendments, to introduce evidence in

his own defense.” Id. However, “[t]he right is not without limitation; it may sometimes

have to bow to accommodate other legitimate interests in the criminal process.” Id. But,

restrictions on a criminal defendant’s right to present evidence “may not be arbitrary or

disproportionate to the purposes they are designed to serve.” U.S. v. Elbert, 561 F.3d 771,

776 (8th Cir. 2009).


5.         In U.S. v. Roy, the 8th Circuit affirmed a district court ruling excluding evidence

of a victim’s past commercial sex acts. 781 F.3d 416, 421 (2015). In Roy, the defendant

                                             2
was charged with human trafficking of a minor by use of fraud, force, or coercion under

18 U.S.C. § 1591(a)(1). Id. at 418. At trial, the defendant attempted to offer evidence of

the victim’s prior commercial sex acts to negate the force element of trafficking charge.

Id. at 419. The district court excluded the evidence stating that the evidence of past

prostitution had little impeachment value because it did not contradict the victim’s

testimony about the defendant. U.S. v. Roy, 781 F.3d 416, 421 (8th Cir. 2015). The court

noted that the issue was “not recruiting an individual to engage in commercial sex for the

first time, but doing an act with the use of force, threats, fraud, or coercion to cause the

victim to engage in commercial sex.” Id. at 420. Unlike Roy, here, the fact that K.W.

performed prior commercial sex acts is highly relevant to the issue of whether Mr. Perry

“knowingly recruited, enticed, harbored, transported, provided or obtained a minor” to

cause her to engage in commercial sex acts because it directly contradicts the

government’s allegation that Mr. Perry and Mr. Harrold knowingly trafficked the victim.

This evidence is essential in allowing Mr. Perry to negate the element of “knowingly

recruited, enticed, harbored, transported, provided or obtained a minor” to cause her to

engage in commercial sex acts because it shows that K.W. has ample experience in

offering herself for the purpose of engaging in commercial sex act, thus negating the

element of recruiting. Denial of the ability to cross examine K.W. about her history of

involvement with commercial sex acts would rob the defendant of his Constitutionally

granted right to due process, the right to confront witnesses against him, and the right to

present an adequate defense.




                                           3
       6.     Here, implicit in the charges the Government has levied against Mr. Perry is the

       notion that but for Mr. Perry and Mr. Harrold, acting as the agents in the alleged

       solicitation of K.W. to engage in commercial sex acts, K.W. would not have interacted

       with the employees.


       7.     Therefore, permitting defense counsel to cross-examine K.W. about her

       participation in commercial sex acts is extremely relevant to show that she would have

       offered herself to the employees with or without the presence and/or assistance of Mr.

       Perry and Mr. Harrold.


       8.     Allowing defense counsel the ability to cross examine K.W. about the events

       leading up to and surrounding the alleged offering of her to the employees is highly

       relevant because it tends to solidify the proposition that K.W. has the knowledge and

       motivation to commit commercial acts whether or not the Mr. Perry and Mr. Harrold were

       present or not. Not allowing inquiry into the events surrounding the event in question

       would be a denial of Mr. Perry’s Fifth and Sixth Amendment rights to due process, the

       right to confront witnesses against him, and the right to present an adequate defense.


       9.     Pursuant to FRE 412(c)(2), “[b]efore admitting evidence under this rule, the court

       must conduct an in camera hearing and give the victim and parties a right to attend and be

       heard.” Fed. R. Evid. 412.


       WHEREFORE, Counsel respectfully requests this Court conduct an in camera hearing to

determine the admissibility of the circumstances surrounding the alleged solicitation of K.W. to



                                                4
employees, as well as additional instances of participation in commercial sex acts and for any

other relief this Court deems just and proper.



                                                 Respectfully submitted,


                                                 /sm/
                                                 Susan McGraugh, #37430
                                                 Saint Louis University Legal Clinic
                                                 100 N. Tucker Blvd.
                                                 St. Louis, MO 63101
                                                 (314) 977-2778




                              CERTIFICATE OF SERVICE

       I certify that, on April 15, 2020, a copy of this document was electronically filed with the
Clerk of Court, and served on the counsel of record and all interested parties, by the CM-ECF
system.




                                                        /sm/

                                                    Susan McGraugh




                                                    5
